Woodward, J.,
A sheriff has no more right to bail a prisoner arrested for the offence of fornication than he has to bail for any other misdemeanor. It is apparent from the record that the bond now in suit was taken by the sheriff for ease and favor, and therefore void at common law. It is not helped by the statute of 23rd Henry 6, c. 9 (if, indeed, that statute be not superseded in Pennsylvania by our Act of Assembly abolishing imprisonment for debt), because it mentions only actions personal and indictments for trespass as bailable by a sheriff, not crimes and misdemeanors. These are bailable only by recognizance taken before civil magistrates and returned to the proper court. The sheriff has no power to take a recognizance for the appearance of a person charged with a public offence, and quite as little to take a bond. His duty, having arrested the offender, is to detain him in custody till discharged by a judicial officer in due course of law. This bond was without au*764thority, was against public policy and founded on an illegal consideration. It was therefore absolutely void.
If it was not, this plaintiff would have no right of action on it, for it has been settled in this court that the prosecutrix in fornication and bastardy acquires no interest in the prosecution until the conviction of the defendant. Before conviction, or even trial, of defendant, she has no right to sue, in the name of the Commonwealth to her. use, on a bond taken for the defendant’s appearance.
The judgment is.reversed.